Title: From Benjamin Franklin to Benjamin Vaughan, 7 September 1784
From: Franklin, Benjamin
To: Vaughan, Benjamin


				
					My dear Friend
					Passy. Sept. 7. 1784
				
				This will be delivered to you by Count Mirabeau Son of the Marquis of that Name; Author of LAmi des Hommes. This Gentleman is esteemed here, and I recommend him to your Civilities and Counsels, particularly with respect to the Printing of a Piece he has written on the subject of hereditary Nobility, on occasion of the Order of Cincinnati lately attempted to be established in America, which cannot be printed here. I find that some of the best Judges think it extremely well written, with great Clearness, Force and Elegance. If you can recommend him to an honest reasonable Bookseller that will undertake it, you will do him Service, and perhaps some to mankind, who are too much bigotted in many Countries, to that kind of Imposition.— I had formerly almost resolved to trouble you with no more letters of Recommendation: but I think you will find this Gentleman to possess Talents, that may render his acquaintance agreeable. With sincere Esteem, I am ever my dear Friend Yours most affectionately
				
					B. F.
					To B: Vaughan Esqr.
				
			